Citation Nr: 0706969	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from January 1968 until 
December 1970.  There is also evidence in the record that 
that the veteran served in the Army Reserves from 1975 to 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

There is no competent evidence of multiple sclerosis during 
active service or within seven years after discharge from 
active duty, and the preponderance of the evidence is against 
a finding that the veteran's multiple sclerosis is related to 
active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated during 
active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in November 2002.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a DD214, lay statements from the veteran, February 
2001 to November 2002 private treatment records from Dr. 
Menkin, March 2000 to November 2002 private treatment records 
from Dr. Clement, and correspondence dated June, August and 
October 2001 from Dr. Oppenheim.  The Board finds that VA has 
satisfied its duty to notify and assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

In light of the Board's denial of the veteran's service 
connection claims, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board notes that the veteran has not been afforded VA 
examinations and medical opinions in connection with his 
service connection claim for multiple sclerosis.  Pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for multiple 
sclerosis because, there is no competent evidence of 
pertinent disability for at least 18 years after service 
relying upon the medical history the veteran provided to his 
physician.  Although the veteran has a diagnosis of multiple 
sclerosis, there is no true indication that such disability 
is associated with service.  Given that there is no competent 
evidence of multiple sclerosis until 1988 and any diagnosis 
and treatment until 2000, any opinion relating the veteran's 
current disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006). 

Service Connection

The veteran asserts that he is entitled to service connection 
for multiple sclerosis on the basis that it was caused by his 
exposure to Agent Orange in Vietnam from 1968 to 1970 when he 
served in the United States Army.  He also asserts that this 
disability entitles him to a seven year presumptive period 
which should commence at the conclusion of his time in the 
Army Reserves, 1975 to 1995.

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the veteran served continuously for ninety (90) or more 
days during a period of war or peacetime service after 
December 31, 1946, and if multiple sclerosis is manifest to a 
compensable degree within seven years from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Under specified circumstances, presumptive service connection 
may also be granted for diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(e) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2003.  
Multiple sclerosis is not one of the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the disease.  See 68 Fed. Reg. 27,630-27,641 
(May 20, 2003).  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on herbicide exposure.  Brock v. 
Brown, 10 Vet. App. 155 (1997).

The veteran's service included a period of active duty in the 
Republic of Vietnam from July 1968 to February 1970.  
Therefore, his exposure to a herbicide agent is presumed.  
See 38 C.F.R. § 3.307 (2006).  There were no findings of 
multiple sclerosis in the veteran's service medical records 
for his period of active duty.  The veteran's separation 
examination was normal.  The service medical records also 
contain December 1978, June 1982 and April 1986 medical 
reports related to the veteran's time in the Reserves.  On 
each report, there is a handwritten and signed statement from 
the veteran that he was in good health and not on any 
medication.  

The VA also obtained the veteran's 2000 to 2002 private 
medical records from three physicians who consulted with one 
another to confirm his diagnosis and treatment for multiple 
sclerosis.  The veteran consulted Dr. Menkin in November 
2000, and after testing, Dr. Menkin diagnosed multiple 
sclerosis with radiographic and spinal fluid supporting 
abnormalities.  The medical records do not provide an 
etiology opinion pertinent to service connection.  

Regarding the onset of the veteran's disability, in a 
November 2001 letter, Dr. Menkin noted the pattern of pain 
that the veteran had suffered after an injury 15 years prior.  
Dr. Menkin also noted that the veteran reported having 
Lhermitte's type symptoms around 1988. 

As to the veteran's contention that Agent Orange caused his 
multiple sclerosis, there is no competent evidence to support 
the claim.  The only evidence of record is the veteran's own 
assertion that his multiple sclerosis was caused by Agent 
Orange.  However, the veteran lacks the medical expertise to 
make that determination.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, requires competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)   ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

As to whether his multiple sclerosis is otherwise related to 
active service, there is no probative evidence of record to 
support a nexus between the veteran's disability and active 
service.  Although his separation exam was normal, the 
veteran notes that his service medical records show that he 
suffered from sore throats, dizziness and joint weakness in 
service which were medically diagnosed and treated as 
illnesses unrelated to his current disability.  According to 
the veteran, these diagnoses could have been incorrect, and 
his symptoms could have been indications of multiple 
sclerosis.  However, the veteran's lay testimony alone is 
insufficient to support his contention.  See Espiritu, supra.  

The veteran indicated in 1978, 1982 and 1986, during his time 
in the Reserves, that he had no health problems.  
Examinations at those times were negative for multiple 
sclerosis.  Furthermore, there was no diagnosis of multiple 
sclerosis until December 2000, 30 years after the veteran's 
discharge, and the history provided by the veteran to one of 
his physicians may indicate the onset of the disability in 
1988.  

In considering the veteran's previous medical history in a 
November 2000 letter, Dr. Menkin noted an earlier MRI scan 
which had shown three small dots and had been ordered by a 
previous physician when the veteran sought treatment for an 
injury that occurred when two people fell on him.  According 
to Dr. Menkin, the physician "made no additional comments."  
Dr. Menkin further noted in February 2001 that some of the 
veteran's "pain process at the left groin, radiating down 
into the left anterior thigh" goes back "for about 15 years 
when two people fell on him and he landed on his left side."  

Aside from the veteran's assertion that his sore throats and 
dizziness in active service could have been the early signs 
of multiple sclerosis, there is no other evidence of 
chronicity or symptomatology pertinent to service connection.  
See Espiritu, supra.  

There is no evidence illustrating chronicity or 
symptomatology of the veteran's disability prior to 1988, 18 
years after service.  As multiple sclerosis was not diagnosed 
or manifest within seven years after the veteran's discharge 
in 1970, the statutory presumption contained in 38 C.F.R. §§ 
3.307 and 3.309 is not for application.

The veteran also asserts that his period in the Army Reserves 
is pertinent to his service connection claim because it would 
entitle him to the seven year presumptive period which would 
run from the end of his duty in the Reserves instead of the 
end of his active service in 1970.  The claims file indicates 
that the veteran was in the Reserves from 1975 to 1995.  
However, the veteran's period in the Reserves does not 
warrant presumptive service connection for multiple 
sclerosis.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2006).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006). 
The term "inactive duty for training" means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2006).

There is no indication that multiple sclerosis had its onset 
during a period of active duty or within seven years of 
discharge from active duty.  Furthermore, the seven year 
presumptive service connection is not available for any duty 
status other than active military service, and there is no 
competent evidence that otherwise tends to associate the 
multiple sclerosis with any military service (active or 
reserves).

After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Because the preponderance of evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
multiple sclerosis is therefore denied.



ORDER


Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


